Response to Amendment
This Office action is in response to the amendments to the specification, the amendment to the drawings and the amendment to the claims and remarks filed on 8/6/2021.  These amendments were received and have been entered.
Claims 1 and 21 have been amended. Claims 2-20, 34 and 38-41 have been canceled. Therefore, claims 1, 21-33 and 35-37 are currently pending.
The drawing objection, the specification objection and the rejection of claim 1 under 35 USC 112(b) are withdrawn in view of the amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21-33 and 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39-41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The dependent claims 40-41 are rejected for depending upon a rejected base claim 39.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 21-22, 25-26 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy et al. US 2015/0309578.
Regarding claim 1, McCoy teaches a system (12, Fig 1, ¶38. Systems and methods according to present principles allow users to select and obtain significant information about objects in the real world, and further to employ gestures as a “real world” interface to manipulate information and to manipulate the selection of objects. See ¶6) for displaying a plurality of objects (items or objects 24, 32, 36, 38, and 48, ¶38), comprising: 
at least one display case (the shelves 26) which houses said plurality of objects (items or objects 24, 32, 36, 38, and 48, ¶38) such that each of said plurality of objects (shelves 26, ¶38); 
a lighting system (the light source within a projector 18. See ¶45. Whether collimated or diverging, to accomplish projection onto an item from a moving source, the projector is generally provided with a movable beam, the same being actuated by one or more small servomotors. The projector 18 is calibrated with respect to the camera 16, so that once an item is identified by the camera, the direction the projector must point to highlight the item is unambiguously identified. A direction, e.g., identified by angles in two different planes, may then be transmitted to the servomotors controlling the projector to allow the highlight to appear at the desired location. Again the highlight may be either a target in a diverging beam or the direction of a collimated beam. See ¶42); 
an electronic display (a mobile display device 42, ¶40) spaced apart from said display case (the shelves 26, ¶41); and 
a control system (a UI controller, ¶16) which causes each of said plurality of objects (a target section 38 that appears different than the rest of the projected beam. For example, the target section shimmers or moves, and the shimmering or moving is caused to appear on the selected, indicated, or focused object or item. See ¶41) to be successively displayed on said electronic display (the selected item is displayed on the user interface 54 of the mobile device 42. See ¶41), and which manipulates the lighting system such that (Systems and methods according to present principles allow users to select and obtain significant information about objects in the real world, and further to employ gestures as a “real world” interface to manipulate information and to manipulate the selection of objects. See ¶6) while each of said plurality of objects is being displayed on said electronic display, the object being displayed is simultaneously highlighted in said at least one display case by the lighting system (In order for the user to become aware of the object which is selected, an indicator of the selected item is displayed on the user interface 54 of the mobile device 42.  A visible highlight is provided on the object itself, such as by a wearable projector 18. The projector 18 functions in a number of ways. A collimated beam 28 is employed which shines on a selected object, the size of the collimated beam at the item generally smaller than most items. A broader or diverging beam 34 also is provided, such as from an LCD or other video projector, but where the same has a target section 38 that appears different than the rest of the projected beam. The target section shimmers or moves, and the shimmering or moving is caused to appear on the selected, indicated, or focused object or item. To avoid ambiguity in object selection, the target section also is smaller than the item or object. This beam is termed an “image” because the effect of the beam is to project an image on the object, and in particular an image with a target or highlight positioned on the selected object. See ¶41).

Regarding claim 21, McCoy teaches a method for displaying objects (Systems and methods according to present principles allow users to select and obtain significant information about objects in the real world, and further to employ gestures as a “real world” interface to manipulate information and to manipulate the selection of objects. See ¶6) comprising: 

providing an electronic display spaced apart from said display case; (the mobile display 42 space apart from the shelves 26, see Fig 1)
arranging a plurality of objects (objects 24, 32, 36, and 48, ¶38, Fig 1) in said at least one display case (the shelves, 26, Fig 1, ¶38); 
displaying an image of each of said plurality of objects on said electronic display (the mobile device 42 is employed to display information about items selected, e.g., on a user interface 54. See ¶40);
and while each image of each of said plurality of objects is being displayed on said electronic display (the object which is selected, an indicator of the selected item may be displayed on the user interface 54 of the mobile device 42. See ¶41);
highlighting that object in the at least one display case with the lighting system (a visible highlight is provided on the object itself, such as by a wearable projector 18. The projector 18 functions in a number of ways. A collimated beam 28 is employed which shines on a selected object, the size of the collimated beam at the item generally smaller than most items. A broader or diverging beam 34 also is provided, such as from an LCD or other video projector, but where the same has a target section 38 that appears different than the rest of the projected beam. The target section shimmers or moves, and the shimmering or moving is caused to appear on the selected, indicated, or focused object or item. To avoid ambiguity in object selection, the target section also is smaller than the item or object. This beam is termed an “image” because the effect of 

Regarding claim 22, McCoy teaches the method of claim 21, wherein highlighting an object in the display case with the lighting system includes illuminating the highlighted object such that it appears brighter than the rest of the plurality of objects 
(In order for the user to become aware of the object which is selected, an indicator of the selected item is displayed on the user interface 54 of the mobile device 42.  A visible highlight is provided on the object itself, such as by a wearable projector 18. The projector 18 functions in a number of ways. A collimated beam 28 is employed which shines on a selected object, the size of the collimated beam at the item generally smaller than most items. A broader or diverging beam 34 also is provided, such as from an LCD or other video projector, but where the same has a target section 38 that appears different than the rest of the projected beam. The target section shimmers or moves, and the shimmering or moving is caused to appear on the selected, indicated, or focused object or item. To avoid ambiguity in object selection, the target section also is smaller than the item or object. This beam is termed an “image” because the effect of the beam is to project an image on the object, and in particular an image with a target or highlight positioned on the selected object. See ¶41).

Regarding claim 25, McCoy teaches the method of claim 21, wherein highlighting an object in the display case includes manipulating the lighting system such that the object appears brighter in said at least one display case than the rest of the plurality of 

Regarding claim 26, McCoy teaches the method of claim 21, wherein highlighting that object in the at least one display case with the lighting system is accomplished with a control system, wherein said control system is a computer equipped with a screen, and wherein said electronic display is said screen. (While object highlighting has been described in the context of a projected light, a projected image with a target, or as displayed on the mobile device screen, See ¶ 82).


Regarding claim 33, McCoy teaches the method of claim 21, wherein the at least one display case includes a display case with a plurality of shelves, and wherein at least one of the plurality of objects is disposed on each of the plurality of shelves (the shelves 26, Fig 1, ¶38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy as applied to claim 21 above, and further in view of Van De Sluis et al. US 2016/0183350.
Regarding claim 23, McCoy fails to teach highlighting an object in the display case with the lighting system includes illuminating the highlighted object in a wavelength of light that is different than wavelengths of light used to illuminate the rest of the plurality of objects
Van De Sluis teach highlighting an object in the display case with the lighting system includes illuminating the highlighted object in a wavelength of light that is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the teaching of Van De Sluis, e.g., detecting a user's hand in a lighting manipulation area associated with a particular object, the lighting being directed to the object may temporarily flash, change colors, dim, and/or brighten to modify the method of McCoy. The motivation for doing so would control one or more properties of light output directed at an object. Van De Sluis ¶ [0001].

Regarding claim 35, McCoy and Van De Sluis teach the method of claim 33, wherein the lighting system includes a plurality of light fixtures, and wherein each of the plurality of light fixtures is arranged to illuminate exactly one of the plurality of objects.
(Van De Sluis teaches [0048] At step 15 initial lighting is directed to the object identified at step 10. For example, with reference to FIG. 3, lighting A from lighting unit 160 is directed to shoes 1, lighting B from lighting unit 160 is directed to watch 2, and lighting C from lighting unit 160 is directed to purse 3. Also, for example, with reference to FIG. 

Regarding claim 36, McCoy and Van De Sluis teach the method of claim 21, wherein the control system has a tangible, non-transient memory system associated therewith having suitable programming instructions recorded therein which, when executed by at least one processor, cause a presentation to be displayed on the electronic display, wherein the presentation includes a succession of windows, and wherein each window in the succession of windows contains information about one of the plurality of products.  (Van De Sluis teaches [0026] The term “controller” is used herein generally to describe various apparatus relating to the operation of one or more light sources. A controller can be implemented in numerous ways (e.g., such as with dedicated hardware) to perform various functions discussed herein. A “processor” is one example of a controller which employs one or more microprocessors that may be programmed using software (e.g., microcode) to perform various functions discussed herein. A controller may be implemented with or without employing a processor, and also may be implemented as a combination of dedicated hardware to perform some functions and a processor (e.g., one or more programmed microprocessors and 

Claims 24, 27-31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy as applied to claim 21 above, and further in view of Scavezze et al. US 2014/0043433.
Regarding claim 24, McCoy fails to teach wherein displaying an image of each of said plurality of objects on said electronic display includes presenting a slideshow of the plurality of objects on said electronic display.
Scavezze teaches a display case 108 comprising a display device 104 presented in slideshow of objects contained therein. See Scavezze ¶21, ¶24 and ¶47, figure 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify a display case comprising a display device presented in slideshow taught by Scavezze in the method of McCoy. The motivation for doing so would view what is located behind the surface without gaining an actual, physical view behind the surface. Scavezze ¶ 9.

(Scavezze teaches [0024] it will be appreciated that in some embodiments, two or more representations of one or more scenes may be selected for simultaneous or sequential viewing (e.g. to compare a view of a scene taken at two different times).   [0056] Computing system 600 includes a logic subsystem 602 and a data-holding subsystem 604. Computing system 600 may optionally include a display subsystem 606, communication subsystem 608, and/or other components not shown in FIG. 6. Computing system 600 may also optionally include user input devices such as keyboards, mice, game controllers, cameras, microphones, and/or touch screens.   [0057] Logic subsystem 602 may include one or more physical devices configured to execute one or more instructions. For example, the logic subsystem may be configured to execute one or more instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs. [0061] FIG. 6 also shows an aspect of the data-holding subsystem in the form of removable computer-readable storage media 610, which may be used to store and/or transfer data and/or instructions executable to implement the herein described methods and processes. Removable computer-readable storage media 610 may take the form of CDs, DVDs, HD-DVDs, Blu-Ray Discs, EEPROMs, and/or floppy disks, among others.)

(Scavezze teaches the list is configured to be manually browsed through by a user, or may be presented in slideshow or other automatically progressing manner. ¶24).
Regarding claim 29, McCoy and Scavezze teach the method of claim 27, further comprising: repeating said predetermined sequence until the program is stopped or paused. (Scavezze teaches the list is configured to be manually browsed through by a user, or may be presented in slideshow or other automatically progressing manner. ¶24).
Regarding claim 30, McCoy and Scavezze teach the method of claim 27, further comprising: displaying each window in the sequence on the electronic display for a predetermined amount of time. (Scavezze teaches the list is configured to be manually browsed through by a user, or may be presented in slideshow or other automatically progressing manner. ¶24).
Regarding claim 31, McCoy and Scavezze teach the method of claim 27, further comprising: displaying the plurality of windows on the electronic display as a slideshow.
(Scavezze teaches [0024] displaying the list is configured to be manually browsed through by a user, or may be presented in slideshow or other automatically progressing manner. [0025] Further, in some embodiments, the see-through display device may be configured to allow a user to view behind multiple surfaces. For example, FIG. 3 illustrates a plurality of scenes representing various "depths" within an environment. More specifically, FIG. 3 illustrates scene 300 viewable through a see-through display device (e.g., see-through display device 104 of FIG. 1) within environment 302, wherein 
Regarding claim 37, McCoy and Scavezze teach the method of claim 36, wherein the presentation is a slideshow, and further comprising: receiving, from a navigational control device, input from a user indicating one of the plurality of objects as being of interest to the user; and advancing the presentation to a particular window in the succession of windows which contains information relevant to the product indicated to be of interest to the user. (Scavezze teaches [0056] Computing system 600 includes a logic subsystem 602 and a data-holding subsystem 604. Computing system 600 may optionally include a display subsystem 606, communication subsystem 608, and/or other components not shown in FIG. 6. Computing system 600 may also optionally include user input devices such as game controllers.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 16, 2021